FILED

UNiTED STATES D|STR|CT COURT SEp - 7 2012
FOR THE D‘STR'CT OF COLUMB'A Clerk, U.S. District & Bankruptcy
Courts for the District of Co|umbia

Brian Anderson,
Plaintiff,
Civil Action No.  

Federa| Bureau of Prisons,

Defendant.

l\/lEl\/lORANDUl\/l OP|N|ON

This matter is before the Court on its initial review of p|aintiff's pro se complaint and
application to proceed in forma pouperis. The application will be granted and the complaint
will be dismissed pursuant to 28 U.S.C. § 19l5A (requiring dismissal of a prisoner's complaint
upon a determination that the complaint fails to state a claim upon which relief may be
granted).

Plaintiff is a prisoner at the Federa| Correcti0nal institution in Bastrop, Texas, suing
under the Privacy Act, 5 U.S.C. § 552a. Plaintiff seeks correction of alleged erroneous
information contained in his inmate central file and declaratory relief. See Comp|. at 1, 3.

Plaintiff's claim fails because BOP has exempted its inmate Central Record System from
the Privacy Act’s accuracy and amendment requirements (subsections (d) and (e)(5)). 28 C.F.R.
§ 16.97(a)(4); White v. United $totes Probation Off/'ce, 148 F.3d 1124, 1125 (D.C. Cir. 1998) (per
curiam) ("Under regulations . . . presentence reports and BOP inmate records systems are

exempt from the amendment provisions of the Act"); see /VIartinez v. Bureau of Prisons, 444

1

F.3d 620, 624 (D.C. Cir. 2006) (”The BOP has exempted its inmate Central Record System from
the accuracy provisions ofthe Privacy Act[.]”) (citations omitted). And ”[h]aving exempted its
records from the substantive provision regarding the agency's record keeping obligations, BOP
effectively deprives litigants of a remedy for any harm caused by the agency's substandard
recordkeeping." Ramirez v. Dep’t ofjustice, 594 F. Supp. 2d 58, 65 (D.D.C. 2009), a f'd, No. 10-
50l6, 2010 WL 4340408 (D.C. Cir. Oct. 19, 2010) (per curiam); see Lopez v. Huff, 508 F. Supp. 2d
71, 77 (D.D.C. 2007) ("To the extent that plaintiff is seeking to have his [presentence
investigation report] amended, such relief is not available because the BOP has properly
exempted its inmate central fi|es, where such documents are kept, from the [Privacy Act's]
amendment requirements.") (citations omitted). The Court cannot award declaratory relief in
the absence of a claim. A//' v. Rumsfe/d, 649 F.3d 762, 778 (D.C. Cir. 2011). A separate Order of
dismissal accompanies this l\/iemorandum Opinion.

@Z_»k,t.~»